       Case 1:18-cv-00966-JCH-JHR Document 38 Filed 01/10/19 Page 1 of 18




                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO


PAUL H. ESPERSEN AND PEGGY ESPERSEN,

                          Plaintiffs,
vs.                                                               CIVIL NO. 1:18-CV-00966-JCH-JHR

THE ZIA COMPANY; et al.,

                          Defendants.

            JOINT STATUS REPORT AND PROVISIONAL DISCOVERY PLAN

        Pursuant to FED. R. CIV. P. 26(f), a meeting was held on December 20, 2018 at 9:00

a.m. MST and was attended by:

        Justin R. Kaufman and Luke P. Pfeifer for Plaintiffs;

        Tyler Cuff for Defendant Metropolitan Life Insurance Company;

        Robert P. Warburton for Defendant Crown Cork and Seal Company, Inc.;

        Tonn K. Petersen for Defendant Honeywell International, Inc.; and

        Laura Ackermann for Defendant Honeywell, Inc.

        Justin D. Rodriguez for Defendant The Zia Company1

                                        NATURE OF THE CASE

        This is an asbestos products liability case filed by Plaintiff Paul Espersen and his wife

Peggy Espersen. Plaintiffs have filed claims related to Paul Espersen’s asbestos exposure against

multiple defendants, including The Zia Company, Crown Cork and Seal Company, Inc.,

Honeywell International, Inc., Honeywell, Inc., and Metropolitan Life Insurance Company.


1
         The Zia Company had not entered an appearance in this matter as of December 20, 2018, and therefore did
not attend or participate in the meeting.
         Case 1:18-cv-00966-JCH-JHR Document 38 Filed 01/10/19 Page 2 of 18




              AMENDMENTS TO PLEADINGS AND JOINDER OF PARTIES

         Plaintiffs intend to file: Unknown at this time.

         Plaintiffs should be allowed until 02/01/2019 to move to amend the pleadings and until

02/01/2019 to join additional parties in compliance with the requirements of Fed. R. Civ. P.

15(a).

         Defendants intend to file: Unknown at this time.

         Defendants should be allowed until 03/01/2019 to move to amend the pleadings and until

03/01/2019 to join additional parties in compliance with the requirements of Fed. R. Civ. P.

15(a).

                                          STIPULATIONS

         The parties hereto stipulate and agree that venue is properly laid in this District; that the

United States District Court for the District of New Mexico has jurisdiction of the parties and the

subject matter.

         The parties are willing to further stipulate to the following facts: N/A.

         The parties further stipulate and agree that the law governing this case is: New Mexico

law and federal law.

                                 PLAINTIFFS’ CONTENTIONS:

         On August 13, 2018, Mr. Espersen was diagnosed with mesothelioma caused by asbestos

exposure. Mr. Espersen, served in the U.S. Army National Guard from 1954 through 1955 and

was stationed in Fort Gordon, Georgia. Plaintiff was then employed from 1956 through 1957 at

American Smelting and Refining as a Laborer in El Paso, Texas. Plaintiff was then employed

from 1958 through 1964 at Los Alamos National Laboratory as an Electronic and
      Case 1:18-cv-00966-JCH-JHR Document 38 Filed 01/10/19 Page 3 of 18




Instrumentation Technician and a Furnace Helper. Plaintiff was then employed from 1965

through 1990 at IBM at various locations as a Technical Expert and then employed from 1990

through 1995 at Los Alamos National Laboratory in Technical Support located in Los Alamos,

New Mexico. Plaintiff also performed automotive repairs during the 1960’s and 1970’s and

performed various rehab/home remodeling projects in the 1950’s through the 1970’s. During the

performance of his duties, both occupationally and avocationally, Mr. Espersen would work with

and around asbestos-containing products. Mr. Espersen inhaled substantial quantities of asbestos

fibers with no knowledge of the deadly effects of asbestos.

       During the performance of his occupational duties, through non-occupational work and in

other ways, Mr. Epsersen would work with and around asbestos-containing products and inhale

and/or otherwise ingest asbestos fibers from products manufactured by Defendants Owens-

Illinois, Inc.; Crown Cork and Seal Company, Inc.; Honeywell International, Inc.; and

Honeywell, Inc.

        Defendant Regents of the University of California managed and operated Los Alamos

National Laboratory (LANL) under contract with the United States Department of Energy.

Defendant The Zia Company was an independent contractor of LANL and by contract with the

Regents of the University of California provided certain functions, including by not limited to,

management, administration, equipment installation, building construction, demolition,

maintenance, custodial and other service. The Zia Company’s maintenance of asbestos-insulated

and asbestos-containing equipment at LANL caused Mr. Espersen to be exposed to and inhale

asbestos fibers which caused or contributed to the development of his mesothelioma.
       Case 1:18-cv-00966-JCH-JHR Document 38 Filed 01/10/19 Page 4 of 18




   -   Count 1 of Plaintiffs’ Complaint pleads a claim of negligence against Defendant The Zia
       Company for breaching its duty to exercise reasonable care to protect workers at LANL
       from dangerous conditions and activities occurring at the workplace and to produce such
       workers with a safe place to work. Count 1 also pleads a claim of negligence against the
       defendants Crown Cork and Seal Company, Inc., Honeywell International, Inc.,
       Honeywell, Inc. (suppliers, miners and/or distributors of the asbestos and/or asbestos-
       containing products) that knew, or in the exercise of ordinary or reasonable care should
       have known, that their products were poisonous and highly harmful to Plaintiff’s health.
       These Defendants’ products were sold, distributed and placed in the stream of commerce
       without adequate warning of their deadly potential.

   -   Count 2 of Plaintiffs’ Complaint pleads a claim of willful misconduct against The Zia
       Company.

   -   Count 3 of Plaintiffs’ Complaint pleads a claim of strict liability against defendants
       Crown Cork and Seal Company, Inc., Honeywell International, Inc., Honeywell, Inc.
       (suppliers, miners and/or distributors of the asbestos and/or asbestos-containing products)
       as the defective condition of the asbestos products and/or machinery rendered such
       products unreasonably dangerous.

   -   Count 4 of Plaintiffs’ Complaint pleads a claim for punitive damages as a result of
       Defendants’ (The Zia Company, Crown Cork and Seal Company, Inc., Honeywell
       International, Inc., Honeywell, Inc., and Metropolitan Life Insurance Company)
       malicious, willful, reckless, wanton, fraudulent or in bad faith and otherwise indifferent
       conduct.

   -   Count 5 of Plaintiffs’ Complaint pleads a claim for conspiracy against Defendants
       Metropolitan Life Insurance Company and Honeywell International Inc. for willfully
       misrepresenting and suppressing the truth as to the risks and dangers associated with the
       use of and exposure to Defendants’ (Crown Cork and Seal Company, Inc., Honeywell
       International, Inc., Honeywell, Inc.) asbestos-containing products and/or machinery
       requiring or calling for the use of asbestos and/or asbestos-containing products.

                              DEFENDANT'S CONTENTIONS

                Defendant Crown Cork & Seal Company, Inc.’s Contentions

        Crown Cork & Seal Company, Inc. (“Crown”) has never been in the business of
manufacturing, distributing, advertising, selling or installing any asbestos-containing (or other)
insulation products, since its incorporation.

       In 1963, Crown was the nation’s largest producer and seller of metal bottle caps lined
with cork, also known as crowns. In 1963, Mundet Cork Corporation (“Mundet Cork”) was also
a manufacturer of metal bottle caps and, thus, a competitor of Crown in that business, and was
      Case 1:18-cv-00966-JCH-JHR Document 38 Filed 01/10/19 Page 5 of 18




the sixth largest producer and seller of metal bottle caps. On November 7, 1963, Crown entered
into an agreement to purchase the majority of the stock of Mundet Cork. The majority
shareholder of Mundet Cork, Joseph J. Mundet, had died and his estate had offered his shares for
sale. Crown was primarily interested in purchasing the assets of Mundet Cork associated with its
competing bottle cap operations.

       Consequently, on November 13, 1963, Crown purchased the majority of the outstanding
stock in Mundet Cork from the Mundet estate. No Crown stock was exchanged for Mundet
Cork’s stock. Crown paid the total sum of approximately seven million ($7,000,000) dollars for
the Mundet Cork Stock.

       Subsequent to Crown’s purchase of some of Mundet Cork stock on November 13, 1963,
Mundet Cork remained a separate New York corporation until 1966.    On February 10,
1966, Mundet Cork was merged with Crown in the State of New York.

        At the time of the stock acquisition, Mundet Cork’s business included the following
relevant divisions: (1) the closure (i.e., bottle cap) division, which held the assets in which
Crown Cork & Seal Company was interested; and (2) the insulation division, which, among
other things, manufactured, sold, and contracted to install insulation products.

       In the summer of 1963, prior to Crown’s acquisition of Mundet Cork’s stock, Mundet
Cork ceased manufacturing insulation products. Immediately after the acquisition of the Mundet
Cork stock, Mundet Cork, at the request of Crown, their majority shareholder, began looking for
a buyer for the insulation division.

        On February 8, 1964, three months after Crown’s purchase of Mundet Cork’s stock,
Mundet Cork sold its insulation division to Baldwin-Ehret-Hill, Inc. (“B-E-H”), a manufacturer
and seller of asbestos-containing insulation products. Pursuant to a Bill of Sale and Assignment,
B-E-H purchased all of Mundet Cork’s insulation product inventory; all of Mundet Cork’s
insulation contracts; all of Mundet Cork’s insulation raw materials; Mundet Cork’s accounts
receivables relating to its insulation business, including receivables from both product
manufacturing and product installation; Mundet Cork’s insulation manufacturing machinery,
tools, and equipment; the insulation division’s branch offices; Mundet Cork’s rights, titles, and
interest in all insulation contracts; the right to Mundet Cork’s trade names and trademarks for use
in the manufacture of insulation products; and a negative covenant from Mundet Cork not to
compete with B-E-H in the production of magnesia or calcium silicate products. B-E-H also
expressly assumed all liabilities and obligations of Mundet Cork arising from and after February
8, 1964, under the relevant Mundet Cork leases, contracts, and performance bonds.

        No former employees of Mundet Cork’s insulation division and no former officers with
Mundet Cork were retained by Crown All documents and records related to the transferred
assets were acquired by B-E-H. It was Crown’s intention and understanding that in entering into
the Bill of Sale and Assignment with B-E-H on February 8, 1964, Mundet Cork had sold the
entire business and product line of the Insulation Division to B-E-H.
       Case 1:18-cv-00966-JCH-JHR Document 38 Filed 01/10/19 Page 6 of 18




        Although referred to as a division of Crown for accounting purposes, Mundet Cork
remained a separate corporation until February 10, 1966 when it was merged with Crown.
Crown’s intention in “merging” the remaining Mundet Cork assets into Crown in 1966 was to
transfer and consolidate Mundet Cork’s residual bottle cap operation assets into Crown By the
time of that “merger”, Mundet Cork had long since divested itself of any vestiges of its previous
insulation operations.

       Crown denies that Plaintiff Paul Espersen was ever exposed to any asbestos containing
product manufactured by Mundet Cork Company. Should plaintiffs prove that Paul Espersen
suffered and asbestos related injury, Crown contends that such injury resulted from exposure to
asbestos-containing products manufactured, sold, supplied or distributed by companies other
than Mundet Cork Company.

                           Other Defendants’ Contentions and Defenses2

       Defendants each dispute that their acts, omissions or products caused the injuries and
damages alleged in Plaintiffs’ Complaint and that their products or rendering of services were
defective. Defendants each assert that any failure to warn was not a cause of the injuries and
damages alleged in Plaintiffs’ Complaint. Defendants also assert that the conduct, acts, omissions
or negligence of third persons intervened and superseded the negligence, responsibility or strict
liability, if any, of each Defendant, in causing Mr. Espersen’s alleged injuries. Defendants cannot
be liable to Plaintiffs for an amount greater than that represented by the degree or percentage of
fault, if any, attributable to each Defendant that produced Plaintiffs’ claimed damages. The
proximate cause of the incident giving rise to the action was a use or consumption of the product
that was for a purpose, in a manner or in an activity other than that which was reasonably
foreseeable or was contrary to any express and adequate instructions or warnings appearing on or
attached to the product or on its original container or wrapping, if the injured person knew or
with the exercise of reasonable and diligent care should have known of such instructions or
warnings. Some defendants also assert that as suppliers of equipment or products to
sophisticated users and/or sophisticated purchasers they cannot be liable to end-users. Additional
defenses are asserted in Defendants’ answers to Plaintiff’s Complaint and are incorporated herein.
Some Defendants allege that they cannot be held liable to Plaintiff for component parts incorporated
into their equipment, or for thermal insulation or other asbestos-containing products applied to their
equipment by others. Some Defendants allege that they cannot be liable to Plaintiff as a matter of
federal law under Boyle v. United Technologies Corp. Some Defendants assert that their products
only contained chrysotile asbestos and that chrysotile did not cause or contribute to Mr. Espersen’s
alleged mesothelioma, rather that Mr. Espersen’s disease was caused by amphibole forms of
asbestos. Defendants assert that they cannot be held liable for damages to the extent that those
for whom damages are sought have failed to mitigate damages and that such damages are not
recoverable. Defendants also assert the state-of-the-art defense.

2
        The following information was provided by counsel for Honeywell International, Inc. No other defendants
provided additional input into this document.
      Case 1:18-cv-00966-JCH-JHR Document 38 Filed 01/10/19 Page 7 of 18




      In addition to the above listed contentions which The Zia Company adopts on its own
behalf, The Zia Company contends that Plaintiffs’ exclusive remedy against it is as set forth in
42 USC 7385c. The Complaint alleges that The Zia Company is/was a subcontractor providing
services at a DOE facility (Los Alamos National Labs) and therefore The Zia Company contends
it is immune from suit in this action under the Energy Employees Occupational Illness
Compensation Program Act (EEOICPA). EEOICPA is a federal law enacted in October 2000
that provides the exclusive remedy to person harmed at DOE facilities by alleged toxic
substance.
                             PROVISIONAL DISCOVERY PLAN

       The parties jointly propose to the Court the following discovery plan:
        Case 1:18-cv-00966-JCH-JHR Document 38 Filed 01/10/19 Page 8 of 18




List all witnesses who, at this time, you think will either testify or be deposed, giving their
name, title, address and a brief summary of their testimony. It is insufficient to list witnesses’
addresses, save for clients, “in care of counsel.”
Plaintiffs’ Witnesses
Paul Espersen
c/o Luke P. Pfeifer
FLINT LAW FIRM LLC
222 E. Park St., Suite 500
Edwardsville, IL 62025
-Plaintiff

Peggy Espersen
c/o Luke P. Pfeifer
FLINT LAW FIRM LLC
222 E. Park St., Suite 500
Edwardsville, IL 62025
-Plaintiff

Steven Cushing
Address: Unknown at this time.
Phone: (505) 566-6669
-Paul Espersen’s brother-in-law.
-Worked at LANL shortly after Paul left.

Barnie Cushing
Address: Unknown at this time.
Phone: (406) 360-0775
-Paul Espersen’s brother-in-law.
-Worked at LANL shortly after Paul left.

Bill Cushing
Address: Unknown at this time.
Phone: (406) 381-4970
-Paul Espersen’s brother-in-law.
-Worked at LANL shortly after Paul left.

Dick Phillips
Contact Information: Unknown at this time.
-Paul Espersen’s Supervisor at LANL.

Leonard Scott
Contact Information: Unknown at this time.
-Paul Espersen’s coworker at LANL.



List all documents which you believe, at this time, will be exhibits at the trial.

    -    Photographs of Plaintiff Paul Espersen before and after diagnosis of mesothelioma; Paul Espersen’s
         medical records and pathology report; sales records/invoices showing the purchase of asbestos/asbestos-
         containing products and the delivery of the same to LANL; Contract and detailed work memoranda
         between Zia Company and LANL; OSHA Regulations concerning asbestos; as to further exhibits,
         Plaintiff reserves the right to supplement this non-exhaustive list.

List all experts who you believe, at this time, will testify at the trial, giving their name, address, area of expertise,
and a brief summary of the anticipated testimony.
     Case 1:18-cv-00966-JCH-JHR Document 38 Filed 01/10/19 Page 9 of 18




Defendant Crown Cork & Seal Company, Inc.’s witnesses and experts

      A)      WILLIAM DYSON, PH.D.
              Workplace Environments, LLC

              P.O. Box 49176

              Greensboro, NC 27410

               Dr. Dyson is a certified industrial hygienist. If a summary of his testimony and
           CV are required, counsel will provide them upon request. Dr. Dyson is expected to
           testify regarding the state of the art regarding the knowledge of asbestos health
           hazards, the circumstances of the asbestos exposures claimed, and principles of
           industrial hygiene as applied to the circumstances of the claimed asbestos exposures.

      B)      RICHARD KRZYZANOWSKI
              c/o Stelzner, Winter, Warburton, Flores, Sanchez & Dawes, P.A.
              P.O. Box 528
              Albuquerque, NM 87103

               Mr. Krzyzanowski will explain the Crown Cork & Seal Company, Inc. merger
           with Mundet Cork Corporation, as well as events leading up to and following that
           merger. He will also testify concerning the 1989 reincorporation and consolidation of
           Crown Cork & Seal Company, Inc. He will testify concerning the 1985 settlement
           agreement between Crown Cork & Seal Company, Inc. and several insurers
           determining the aggregate liability insurance of Mundet Cork Corporation available
           to cover any successor asbestos-related claims arising from Crown Cork & Seal
           Company, Inc.’s merger with Mundet Cork Corporation. Mr. Krzyzanowski will
           testify about Crown Cork & Seal Company, Inc.’s payments and commitments to pay
           successor asbestos-related claims arising from the Mundet Cork Corporation merger.
           He will further testify about Crown Cork & Seal Company, Inc.’s business dealings,
           including Crown Cork & Seal Company, Inc.’s certificates of authority to do
           business. He will testify about the business of Crown Cork & Seal Company, Inc.,
           what it did not include, as well as, what it did, and the acquisition of Mundet Cork
           Corporation as well as the sale of Mundet Cork Corporation’s insulation business.
           Mr. Krzyzanowski will also testify about the asbestos claims alleged against Crown
           Cork & Seal Company, Inc.

      C)      TIM OURY, M.D., PH.D.
              S785 Scaife Hall
              3550 Terrace Street
              Pittsburgh, PA 15261
Case 1:18-cv-00966-JCH-JHR Document 38 Filed 01/10/19 Page 10 of 18




          Dr. Oury will testify as to the pathological diagnosis of asbestosis, lung cancer,
      colon cancer, other cancers, and mesothelioma, and the association between asbestos
      fibers and the alleged disease process involving the plaintiff. He will further testify as
      to the contribution, if any, of exposure to Defendants' products in the causation of
      plaintiff's asbestos related disease. Dr. Oury will testify, in cases where sufficient
      lung tissue is available, as to the burden of asbestos in plaintiff’s lungs and its
      contribution, if any, in causing Plaintiffs asbestos-related disease. At this time,
      Defendant is unable to determine if Dr. Oury will testify until Dr. Oury has reviewed
      plaintiff’s medical records and pathology materials.

 D)      DENNIS J. PAUSTENBACH, PH.D., DABT, CIH
         25 Jessie Street at Ecker Square
         San Francisco, California 94105

          Dr. Paustenbach is a board-certified toxicologist and certified industrial hygienist
      with more than 20 years of experience in occupational health, risk assessment,
      toxicology, and environmental engineering. His experience includes investigating the
      health effects of, exposure to, as well as the remediation of, carcinogenic and
      noncarcinogenic chemicals. He has published approximately 200 peer-reviewed
      articles and written nearly 40 book chapters in these fields. He also has given many
      lectures at universities on these issues and has conducted or supervised more than 700
      risk assessments related to individuals, contaminated sites, consumer products, and
      many other scenarios. He has specialized in the areas of industrial and environmental
      toxicology, occupational health, historical state of knowledge regarding
      environmental issues, as well as ecological and human health risk assessment.

          Dr. Paustenbach will offer opinions based on his professional qualifications, work
      experience, and knowledge of industrial hygiene toxicology, risk assessment and
      related fields as well as information he has been or may be provided regarding
      plaintiff and any alleged exposure to asbestos, including alleged exposure from
      Mundet Cork products.

          Dr. Paustenbach may offer testimony concerning industrial hygiene in general
      and, in particular, industrial hygiene practices with respect to asbestos exposure in
      specific industries and crafts. He may also testify as to the exposures at issue or
      others’ exposure to asbestos or other substances. He may testify as to potential of
      exposure, or lack thereof, of workers outside the immediate zone of use of asbestos
      containing products. He may testify concerning the development and use of threshold
      limit values and the promulgation of regulations, both on a state and federal level,
      concerning the use of asbestos and asbestos exposures in occupational settings. He
      may also offer testimony concerning air-monitoring/air-testing in in general, and, in
      particular, air-monitoring for levels of asbestos present in various occupational
      settings. He may also testify concerning state of the art medical, technical and
      scientific knowledge at times relevant to this lawsuit with respect to asbestos,
Case 1:18-cv-00966-JCH-JHR Document 38 Filed 01/10/19 Page 11 of 18




      asbestos exposures and related industrial hygiene practices, generally and specifically
      with respect to exposures associated with the use of asbestos-containing products. He
      may offer any or all of the following opinions, among others: asbestos-related disease
      exhibits a dose-response relationship; low airborne concentrations of asbestos, such
      as those associated with the ambient background environment, are not believed to
      pose an increased risk of asbestos-related disease; the length, dimension and chemical
      nature of asbestos fibers are known to play a role in the etiology of disease;
      regulatory approaches for estimating risks due to exposure to carcinogenic chemicals,
      including asbestos, rely on dose extrapolation models which are intended not to
      underestimate the risk and, in nearly all cases, can be expected to significantly over
      predict the actual risks at doses to which most persons are exposed; from the 1940s to
      the 1960s results of studies the US Navy conducted of shipyard and ships.


 E)      DORSETT SMITH, M.D., F.A.C.P., F.C.C.P., F.A.C.O.E.M.
         Phoenix, Arizona

          Dr. Smith is expected to testify regarding a historical review and state of art of
      medical knowledge and asbestos-related conditions and exposures in general and
      particularly mesothelioma, including what information might have been included in
      any warning about the use of asbestos insulation products during the time period of
      Plaintiff’s alleged exposure to Mundet Cork products and the likelihood that Plaintiff
      was exposed to levels of asbestos that would have prompted any health concern based
      on information available at the time. He will offer opinions as to the general
      awareness about asbestos-related disease and the various work forces at risk at
      various times and the relative significance from a medical perspective of various
      exposures to the causation of Decedent’s death.

 F)       PATRICK SZMYT, FORMER SENIOR VICE PRESIDENT OF FINANCE
          AND C.F.O. FOR CROWN, CORK & SEAL, U.S.A. INC.
         c/o Stelzner, Winter, Warburton, Flores, Sanchez & Dawes, P.A.
         P.O. Box 528
         Albuquerque, NM 87103

          Mr. Szmyt is expected to testify regarding the financial aspects of Crown Cork’s
      acquisition of Mundet Cork Corporation and of Mundet’s lines of business at the time
      Crown Cork acquired Mundet stock.
      Crown reserves the right to adopt the testimony of any and all experts identified by
      other defendants in this case, to the extent the testimony of said expert is not
      inconsistent with the defenses asserted by Crown.
      Crown reserves the right to call all treating and/or consulting physicians identified in
      discovery and reserves the right to call any individual with knowledge of the physical
      or mental condition of the plaintiff.
    Case 1:18-cv-00966-JCH-JHR Document 38 Filed 01/10/19 Page 12 of 18




           Crown further identifies all witnesses named by any other party and reserves the right
           to call any such witness in its case.

      G)      JOSEPH D. WENDLICK, CIH
              851 South Marine Hills Way
              Federal Way, WA 98003

                Mr. Wendlick is a Certified Industrial Hygienist with knowledge and experience
           in the area of occupational exposure to asbestos containing products. Mr. Wendlick
           is expected to testify about the state of industry knowledge concerning asbestos health
           hazards; industrial hygiene and industrial hygiene practices; the determination of
           Plaintiff/Decedent’s total asbestos exposure; a retrospective exposure analysis;
           determination of Decedent’s exposure to a particular company’s products and to all
           asbestos products; the identification of fiber types in products encountered by
           Plaintiff/Decedent; work practices that may involve liberation of asbestos fibers;
           quantification of exposure to asbestos in different trades; an explanation and history
           of threshold limit values for asbestos; a description of how dust measurements are
           done at job sites; the levels of exposure to asbestos known to be associated with
           asbestos-caused diseases; the levels of exposure below which it is thought that
           asbestos–related diseases will not develop; industrial hygiene literature and medical
           literature which support that threshold; the work practices in preparing and applying
           asbestos-containing materials, including asbestos-containing materials and the
           amounts of dust emitted by each of those operations, based on his experience and his
           review of the industrial hygiene literature; the methods of identifying fiber types in
           products; the ability of fibers to remain airborne or settle; factors affecting the
           transport and settlement of givers; and the effects of control technology on exposures.
           Mr. Wendlick may also testify regarding articles that reconstruct the exposures
           experienced by insulators, other shipyard and construction trades and bystanders.

           Crown reserves the right to adopt the testimony of any and all experts identified by
           other defendants in this case, to the extent the testimony of said expert is not
           inconsistent with the defenses asserted by Crown.

           Crown reserves the right to call all treating and/or consulting physicians identified in
           discovery and reserves the right to call any individual with knowledge of the physical
           or mental condition of the plaintiff.

           Crown further identifies all witnesses named by any other party and reserves the right
           to call any such witness in its case.

Defendant Crown Cork & Seal Company, Inc.’s documents that may be used at trial:
        Case 1:18-cv-00966-JCH-JHR Document 38 Filed 01/10/19 Page 13 of 18




                Crown Cork & Seal Company, Inc. does not possess sufficient information
            pertaining to plaintiff’s claims to identify specific documents, information or tangible
            things that it may use to support its claims or defenses in this matter.

            Crown reserves the right to use at trial any exhibits offered by plaintiff or other
            parties and any exhibits identified during the course of discovery.

At this point, other defendants cannot identify their fact and/or expert witnesses or documents
they may use at trial. The Zia Company did not enter its appearance in this matter until January
2019 and therefore requires additional time to identify its fact and/or expert witnesses or
documents they may use at trial and will do so in accordance with the Court’s Scheduling Order.

         Discovery will be needed on the following subjects:

    -    The scope of the work The Zia Company performed at LANL for Regents of the

         University of California;

    -    The Zia Company’s knowledge of the hazards of asbestos during the time Mr. Espersen

         worked at LANL;

    -    The measures, if any, The Zia Company took to eliminate or mitigate the exposure to

         asbestos experienced by persons present on site due to the work that The Zia Company

         performed;

    -    Brand names/trade names of asbestos/asbestos-containing products used by The Zia

         Company in its maintenance of the LANL facility;

    -    Mr. Espersen’s exposure to asbestos at all his places of employment but not limited to

         just the LANL facility.

         Maximum of 35 interrogatories by each party to any other party. (Responses due 30 days

after service).

         Maximum of 35 requests for admission by each party to any other party. (Response due

30 days after service).
      Case 1:18-cv-00966-JCH-JHR Document 38 Filed 01/10/19 Page 14 of 18




         Maximum of 20 depositions by Plaintiff(s) and 20 by Defendant(s)3.

         Each deposition limited to maximum of 7_(except for Plaintiffs and experts) hours

unless extended by agreement of parties.

         Reports from retained experts under Rule 26(a)(2) due:

                 from Plaintiff(s) by 07/26/2019

                 from Defendant(s) by 08/30/2019

         Supplementation under Rule 26(e) due 11/29/2019 (set time(s) or interval(s)).

         All discovery commenced in time to be complete by 12/02/2019. Discovery on (issue for

early discovery) to be completed by 12/02/2019.

         Other Items: None at this time.

                                          PRETRIAL MOTIONS

         Plaintiffs intend to file: Motions for Summary Judgment, Motions in Limine, Daubert

Motions, etc.

         Defendants intend to file: Motions for Summary Judgment, Motions in Limine, Daubert

Motions, etc. The Zia Company also intends to file a Motion to Dismiss pursuant to 42 USC

7385c.

                                       ESTIMATED TRIAL TIME

         The parties estimate trial will require three weeks (15 trial days, including jury

selection) days/weeks.

         ____ This is a non-jury case.

         __X__ This is a jury case.

3
         The Zia Company does not agree with 20 depositions per party, and believes that no more than 10 fact
depositions per side should be allowed without further order of the Court.
     Case 1:18-cv-00966-JCH-JHR Document 38 Filed 01/10/19 Page 15 of 18




       The parties request a pretrial conference in December 2019.

                                         SETTLEMENT

       The possibility of settlement in this case is considered likely.      The parties request a

settlement conference after motions for summary judgment have been filed.

                                         EXCEPTIONS

       The Zia Company contends that discovery against it should not be allowed at this time

until its Motion to Dismiss filed pursuant to 42 USC 7385c is resolved by the Court. The Zia

Company intends to file an appropriate Motion for Protective Order on that basis. To the extent

discovery is permitted at this time, The Zia Company believes that no more than 10 depositions

per side should be permitted in accordance with Fed.R.Civ.P. 30(a)(2)(A)(i). The Zia Company

further objects that it was not afforded an adequate opportunity to participate in the preparation

of this Joint Status Report.    Counsel for The Zia Company was retained and entered an

appearance in this matter on January 3, 2019. Entry of a Scheduling Order is not appropriate

against The Zia Company until such time as it has had adequate time under the rules to file its

answer or responsive pleading and until its Motion to Dismiss is decided by the presiding court.

The Zia Company is immune from suit in this action as a matter of law and allowing any

discovery to proceed in this action against The Zia Company is in violation of 42 USC 7385c

which is Plaintiffs’ exclusive remedy as against The Zia Company.

       In direct response to The Zia Company’s foregoing exceptions, Plaintiffs submit that

discovery in this case should proceed without any delay. Plaintiffs filed this case in this Court on

October 18, 2018. A summons comporting with Fed.R.Civ.P. 4 was prepared for The Zia

Company and served upon The Zia Company via its registered agent on October 29, 2018.
     Case 1:18-cv-00966-JCH-JHR Document 38 Filed 01/10/19 Page 16 of 18



Pursuant to Fed.R.Civ.P 12(a)(1)(A)(i), The Zia Company had 21 days, or until November 8,

2018, to file an answer or responsive pleading after being served with Plaintiffs’ summons and

complaint. Through no fault of the Plaintiffs, counsel for The Zia Company did not enter its

appearance in this case until January 3, 2019. For counsel of The Zia Company to contend that it

was not afforded an adequate opportunity to participate in the preparation of this Joint Status

Report is misleading, disingenuous, and unfair. Plaintiffs in this matter should not be prejudiced

by having discovery delayed by reason of carelessness and neglect on behalf of counsel for The

Zia Company.

         Paul Espersen was diagnosed with malignant mesothelioma, a vicious terminal cancer,

on August 30, 2018. He cannot afford any undue delay in this case. It is Plaintiffs’ paramount

initial discovery objective that Mr. Espersen be afforded the opportunity to give a deposition to

preserve his testimony in the likely event that his disease causes his death before the conclusion

of this case. Should the Court agree with The Zia Company’s position that discovery should be

stayed pending the resolution of its motion to dismiss, Plaintiffs would respectfully request that

the stay be limited to discovery as to The Zia Company only, to allow discovery to proceed for

Plaintiffs and for the other defendants in this case.




                                               APPROVED WITHOUT EXCEPTIONS:


                                                /s/ Robert P. Warburton _____________________
                                               For Defendant Crown Cork & Seal Company, Inc.

                                                /s/ Laura Ackermann _______________________
                                               For Defendant Honeywell Inc.

                                                /s/ Tyler Cuff _____________________________
                                               For Defendant Metropolitan Life Insurance Co.
Case 1:18-cv-00966-JCH-JHR Document 38 Filed 01/10/19 Page 17 of 18




                               /s/ Tonn K. Petersen _______________________
                              For Defendant Honeywell International, Inc.


                              APPROVED WITH EXCEPTIONS

                              /s/ Luke P. Pfeifer__________________________
                              For Plaintiffs Paul H. Espersen and Peggy Espersen

                               /s/ Justin D. Rodriguez _____________________
                              For Defendant The Zia Company
     Case 1:18-cv-00966-JCH-JHR Document 38 Filed 01/10/19 Page 18 of 18



                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and complete copy of the foregoing instrument will be served

on all counsel via the e-filing system on this the 10th day of January, 2019.

                                                      /s/ Justin R Kaufman
                                                      Justin R. Kaufman
